Citation Nr: 1427329	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for residual scars and numbness due to lacerations of the right index and middle fingers.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and ex-wife



ATTORNEY FOR THE BOARD

Erdheim, Rachel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

In November 2013, the Veteran testified before the Board via videoconference.  At the hearing, the Veteran submitted medical treatment records with a waiver of RO jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

First, the Veteran's enlistment and separation examinations are not of record.  Such documents would be pertinent to his claim because it is unclear whether he had a psychiatric disorder or injury to the right fingers on enlistment.  Other service treatment records may also be missing, as the Veteran contends that he received treatment when he injured his right fingers while working on a motor in a tank vehicle.  The injury occurred when the motor slipped and cut-off the tip of his middle finger and lacerated his index finger.  He contends that he was treated for these injuries, including receiving stitches, at the Bay Jones Army Community Hospital in Fort Polk, Alabama.  The available service treatment records do not mention treatment for these injuries.  Therefore, the RO should determine whether any further service records are attainable, including service personnel records, from the appropriate service department or hospital.  The Board has noted that the RO previously contacted the National Personnel Records Center regarding such records in August 2011, but no attempt to directly contact the hospital was made.  

Next, at his November 2013 hearing before the Board, the Veteran stated that he had not had any psychiatric disorder prior to service.  However, the service treatment records and the post-service record documents his report that in 1984, prior to service, he attempted to commit suicide by pill overdose and was hospitalized overnight.  An attempt to obtain those hospital records should be made.

A VA examination should also be obtained with regard to the Veteran's psychiatric disorder.  The service treatment records demonstrate that the Veteran was hospitalized for a suicide attempt involving a laceration to his wrists.  The Veteran reported at the time that his wife had been seeing another man causing marital difficulties, and that he had severe financial problems.  He was ultimately diagnosed with an adjustment disorder with mixed emotional features.  He was also undergoing Chapter 14 separation from service due to spousal abuse, though he was given a general discharge.  

Post-service treatment records show that in May 2006 and March 2008, he was receiving treatment for substance abuse.  On January 2011 VA examination, he was diagnosed with major depression, recurrent, severe without psychosis, and a mood disorder due to his multiple sclerosis.  His substance abuse disorders were in remission.  The examiner determined that it was less likely than not that the Veteran's current psychiatric disorders were caused or aggravated by service, stating that the Veteran's psychiatric disorder began to manifest prior to his military career as evident by his attempted suicide, childhood abuse, unstable home environment, earl exposure to psychoactive substances, and a strong family history of mental illness.  In August 2011, the same VA examiner provided an addendum opinion stating that there was insufficient evidence to suggest that the Veteran's pre-existing psychiatric disorder was permanently aggravated by service, however, the examiner stated that his substance abuse in service did significantly and temporarily aggravate his underlying major depressive disorder in service.

The Board finds that these opinions are inadequate to decide the Veteran's claims.  The examiner should address whether there clear and unmistakable (obvious and manifest) evidence that the Veteran had an acquired psychiatric disorder prior to his active service.  If so, the next question is not whether there is evidence that the pre-existing mental disability was aggravated by service, rather, the question is whether there is clear and unmistakable evidence that the pre-existing mental disability was NOT aggravated by service.  In that respect, a new VA opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the Veteran's entrance and separation examinations, and records related to an injury to his right hand that occurred in 1988, and any other outstanding service treatment records.  If no records are available, notify the Veteran and provide him with the opportunity to provide that evidence.

2.  Obtain the Veteran's service personnel records.  If no records are available, notify the Veteran and provide him with the opportunity to provide that evidence.

3.  Attempt to obtain the Veteran's 1988 treatment records directly from Bayne Jones Army Community Hospital in Fort Polk, Alabama, when he received treatment for an injury to his right fingers.  If no records are available, notify the Veteran and provide him the opportunity to provide that evidence.

4.  Request that the Veteran submit an authorization to release the 1984 records related to his hospitalization for a suicide attempt.  If no records are available, notify the Veteran and provide him the opportunity to provide that evidence.

5.  Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The examiner should review the claims file.  The examiner should provide a rationale for all opinions reached.  The examiner should provide initially provide an opinion as to whether any current psychiatric disability was present during service.  If so, the examiner should then provide an opinion on the following:

a)  Is there clear and unmistakable (obvious and manifest) evidence that the Veteran had an acquired psychiatric disorder prior to his active service, taking into account the service treatment records, his conceded 1984 suicide attempt, and the prior VA examiner's opinion?

b) If the answer to a) is yes, is there clear and unmistakable (obvious and manifest) evidence that the Veteran's pre-existing acquired psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder?

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



